COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00753-CR
Trial Court Cause
Number:                    1255839
Style:                     Brandon James Joseph
                           v The State of Texas
Date motion filed*:        June 10, 2013
Type of motion:            "Motion to Suppress Illegal Identification"
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The motion is denied. The argument will be taken with the case.


Judge's signature: /s/ Jane Bland
                           Acting individually          Acting for the Court

Panel consists of

Date: June 21, 2013